DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on Nov. 23, 2021 have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-8 are rejected.
	
Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (US Pub: 2002/0001099) and in further view of Kobayashi et al (US Patent: 7,124,094) (Applicant disclosed reference) and Tochihara et al (JP Pub: 2019200549).
Regarding claim 1 (currently amended), Okuda et al teaches: A print management system comprising: a terminal device that transmits a print request designating a content to be 
Okuda et al does not specify copyright of the requested print.  In the same field of endeavor, Kobayashi et al teaches: wherein the management server generates billing information indicating a price for a copyright of the content based on the print result information [col 34: lines 34-67].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the 
Okuda et al in view of Kobayashi et al does not specify creating a question sheet document.  In the same field of endeavor, Tochihara et al teaches: the terminal device receives one or more content and creates a question sheet document where the one or more the received content is disposed, and the print request requests printing of the created question sheet document [page 14: p03].  Therefore, given Tochihara et al’s prescription on creating a question sheet filled with received content and printing it out; and Okuda et al in view of Kobayashi et al’s teaching on receiving and processing a print request and billing a price based on printing result, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to implement a specific embodiment of processing and printing a question sheet document and billing it based on printing result for increased usability.
 	Regarding claim 3 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Okuda et al further teaches: The print management system according to claim 1, wherein the print control server transmits the print result information including information indicating a print amount of the content printed by the printing apparatus to the management server [fig. 6: S613, p0156].
 	Regarding claim 4 (original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Okuda et al in view of Kobayashi et al further teaches: The print management system according to claim 3, wherein the terminal device transmits the print request requesting printing of a document including the content, wherein the management server transmits the print instruction instructing printing of the document to Regarding claim 5 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Okuda et al further teaches: The print management system according to claim 1, wherein the print control server is configured to receive, from the printing apparatus, a print completion notification indicating that printing of the print data is completed, and transmits the print result information to the management server when the print completion notification is received from the printing apparatus [p0103-p0105, p0074, p0075] 	Regarding claim 6 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Okuda et al in view of Kobayashi et al further teaches: The print management system according to claim 1, wherein the management server transmits information indicating a plurality of the contents that is configured to be designated as contents to be print and information indicating a copyright royalty set for each of the 

Claims 7 and 8 (original) have been analyzed and rejected in regard to claim 1.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (US Pub: 2002/0001099), Kobayashi et al (US Patent: 7,124,094) (Applicant disclosed reference), and Tochihara et al (JP Pub: 2019200549); and in further view of Nuggehalli et al (US Pub: 2021/0081153). 	Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Okuda et al in view of Kobayashi et al and Tochihara et al does not specify designation information to be an email address.  In the same field of endeavor, Nuggehalli et al teaches: The print management system according to claim 1, wherein the designation information is an e-mail address assigned to the printing apparatus [claim 3, fig. 4A].  Therefore, given Nuggehalli et al’s prescription on designating a print request using an email address associated to a printer that belongs to a specific group/entity, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to designate a printer for print job using email address associated with the printer for improving communication efficiency.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674